DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 7, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dawson (US 1068986 A).

Regarding claim 1, Dawson discloses a stomping shoe assembly (a beet topper/crowner) for an agricultural harvester header** comprising: 
a stomping shoe (shoe 27) having: 
a substantially planar longitudinally extending proximal end (see fig. 1, the left end closer to 30) for connecting to an agricultural harvester header, and 
a curved distal end for engaging crop (see fig. 1, the right end that is curved); and 
a stalk cutter blade (cutter 20, block 19) having an elongated body mounted to the stomping shoe (journal pin/bolt 30 hinges shoe 27 to arm 10, 10 is bolted to 20) and extending through the stomping shoe from the curved distal end to the substantially planar longitudinally extending proximal end.

*** It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. The limitation “for an agricultural harvester header” is not a positive recitation of a harvester or a header, and does not preclude assemblies used in applications other than corn stalk stomping. Ex parte Masham, 2 USPQ2d 1647 (1987). 

Regarding claim 3, Dawson discloses the stomping shoe assembly of claim 1, wherein the stalk cutter blade is pivotable relative to the stomping shoe (page 2, lines 31-33).

Regarding claim 4, Dawson discloses the stomping shoe assembly of claim 1, wherein the stalk cutter blade is pivotably connected to the stomping shoe (page 2, lines 31-33).

Regarding claim 6, Dawson discloses the stomping shoe assembly of claim 1, wherein the stomping shoe includes a slot (slot 28) sized to allow the passage of the stalk cutter therethrough.

Regarding claim 7, Dawson discloses the stomping shoe assembly of claim 6, wherein the stalk cutter blade is mounted within the slot (see fig. 3, 4, 6).

Regarding claim 14, Dawson discloses the stomping shoe assembly of claim 6, wherein the stalk cutter blade includes a stop (23) at a distal end thereof adapted for contacting the curved distal end of the stomping shoe to prevent overtravel of the stalk cutter through the slot.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US 1458615 A).

Regarding claim 1, Boyle discloses a stomping shoe assembly (a beet topper) for an agricultural harvester header** comprising: 
a stomping shoe (plate 14) having: 
a substantially planar proximal end (see Fig. 4, the upper end of 14) for connecting to an agricultural harvester header, and 
a curved distal end (fig. 4, the lower end) for engaging crop; and 
a stalk cutter blade (18) having an elongated body mounted to the stomping shoe and extending from the stomping shoe from the curved distal end to the substantially planar proximal end.

Boyle does not disclose wherein the proximal end is substantially planar. 
It would be obvious to one of ordinary skill in the art to provide the stomping shoe disclosed by Boyle with a proximal end that is substantially planar, rather than a stomping shoe that is continuously curved. It has been held that changes in shape require only routine skill in the art (MPEP § 2144.04.IV.B).

	
*** It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. The limitation “for an agricultural harvester header” is not a positive recitation of a harvester or a header, and does not preclude assemblies used in applications other than corn stalk stomping. Ex parte Masham, 2 USPQ2d 1647 (1987). 

Regarding claim 2, Boyle discloses the stomping shoe assembly of claim 1, wherein the stalk cutter blade has a cross-sectional profile curve that substantially matches a cross-sectional profile curve of the stomping shoe (see Fig. 4, 18 and 14 share the same curved profile).

Regarding claim 5, Boyle discloses the stomping shoe assembly of claim 1, further comprising a mount (13, 15) for attaching to the agricultural harvester header, and wherein the stomping shoe is pivotably connected to the mount (page 1, col. 2, lines 84-88).

Regarding claim 12, Boyle discloses the stomping shoe assembly of claim 1, wherein the stomping shoe further comprises a rib (16) extending along a longitudinal length of the stomping shoe, and wherein the rib includes a through hole about its mid-portion for receiving a fastener (stud screws 17).

Regarding claim 13, Boyle discloses the stomping shoe assembly of claim 1, wherein the stalk cutter blade is extendable from the stomping shoe about a plurality of positions (18 extends from 14, and changes position as both pivot about 15).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US 1458615 A) in view of Kleinemenke (EP 0898869 A1).

Regarding claim 17, Boyle discloses a stomping shoe assembly (a beet topper) comprising: 
a stomping shoe (plate 14) having: 
a substantially planar proximal end (see fig. 4, the upper end of 14) for connecting to an agricultural harvester header, and 
a curved distal end (fig. 4, the lower end) for engaging crop; and 
a stalk cutter blade (18) having an elongated body mounted to the stomping shoe and extending from the stomping shoe from the curved distal end to the substantially planar proximal end.

Boyle does not disclose a header for an agricultural harvester, a chassis configured to mount to a forward end of the agricultural harvester; a row unit mounted to the chassis for processing crop; the stomping shoe assembly mounted to the chassis. 
In the same field of endeavor, Kleinemenke discloses a harvester having a header (see Fig. 1), a chassis (4) configured to mount to a forward end of the agricultural harvester; a row unit mounted to the chassis for processing crop (rows 30); and a beet topper (10) mounted to the chassis. 
It would be obvious to one of ordinary skill in the art to attach the beet topper/stomping shoe assembly disclosed by Boyle to a harvester having a chassis mounted to a forward end of the harvester and a row unit mounted to the chassis, in view of the teaching by Kleinemenke that it is known in the art for harvesters with headers at their forward ends to have beet toppers.  

Boyle does not disclose wherein the proximal end is substantially planar. 
It would be obvious to one of ordinary skill in the art to provide the stomping shoe disclosed by Boyle with a proximal end that is substantially planar, rather than a stomping shoe that is continuously curved. It has been held that changes in shape require only routine skill in the art (MPEP § 2144.04.IV.B).

Regarding claim 18, Boyle, of the resultant combination, discloses the header of claim 17, wherein the stalk cutter is extendable from the stomping shoe about a plurality of positions (18 extends from 14, and changes position as both pivot about 15).

Allowable Subject Matter

Claim 21 is allowed.
Claims 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Regarding the argument that Boyle does not teach a stomping shoe proximal end that is substantially planar, the original disclosure does not establish criticality for this shape of the stomping shoe. Without criticality, said limitation is not given patentable weight. Please see the updated rejection above now accounting for change in shape. 
Regarding Dawson (US 1068986 A), as beet topper, applicant argues element 19 should not be considered part of the cutter along with element 20. However, the claims do not include structure that preclude this interpretation of Dawson. Applicant further argues that 19 does not extend from the curved end to the distal end of the shoe (element 27). However, figures 1 and 2 clearly show 19 extending through slot 28 of shoe 27 at both its planar end and curved end.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         
/Alicia Torres/               Primary Examiner, Art Unit 3671